DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicant Remarks
	This action is in response to the remarks filed on 9/9/2022. The amended claim set filed on 9/9/2022 have been entered. Accordingly, claims 1-20 remain pending. After review of the Applicant’s remarks and amendments to the drawings, Examiner agrees with the amendments and the objections to the drawings have been withdrawn. Similarly, review of Applicant’s remarks and amendments to the specification resulted in agreement, and the objections to the specification have been withdrawn.
	After review of the amendments to claims 1, 10 and 12, (as well as claims 1-3, 5-6, 10, 12 and 14) Examiner agrees with the Applicants remarks and the 35 USC § 112 rejections have been withdrawn.
Examiner respectfully apologizes for submitting an incomplete version of the prior non-final office action. In view of Applicant’s remarks, a second Non-Final Rejection has been considered.


Claim Objections
The amended claim 1 recites the limitation “such that …”. It is suggested to replace “such that” with –wherein– in order to ensure positive recitation of all elements in the claim. The use of limitation “such that” in the claim may not be interpreted as a positive recitation, resulting in an interpretation of subsequent limitations (i.e. “the patient interface module is communicatively interposed between the intravascular device and the processing system,”) as preferred or suggested limitations, and therefore may be excluded from examination.
	Similarly claim 6 recites “such that” limitations that are suggested to be replaced with –wherein– in order to ensure positive recitation of all elements in the claim [see claim 1 objection above].
	Claim 5 is objected to because of the following informalities: the claim recites the limitation “equal to the nominal center frequency of ultrasound transducer”. This appears to be a typographical error, because “of ultrasound transducer” is missing an article. It is recommended to amend the claim to recite –equal to the nominal center frequency of the ultrasound transducer–. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens et al (US2013/0015975 A1, 2013-01-17) (hereinafter “Huennekens”).

Regarding claim 1, Huennekens discloses a medical diagnostic system (“A distributed medical sensing system” [clm 8], [figs. 1-3, 7 and assoc par]) comprising:
a patient interface module (PIM) configured for communication with a processing system and an intravascular device including a fluid flow sensor (“the BUB 124 is communicatively coupled to the patient isolation module (PIM) 116, which is, in turn, coupled to a sensor device (not-illustrated) that collects medical data from a patient. In general, the PIM 116 is a patient communication system that acts as an intermediary between the medical sensing system 100 and data collection sensors.” [0019], [figs. 1, 3 and assoc par]; patient isolation module PIM (i.e., patient interface module) supports different intravascular catheters with flow sensing capacity [0016]-[0029]), 
wherein the patient interface module is distinct from the intravascular device and the processing system such that the patient interface module is communicatively interposed between the intravascular device and the processing system (“In general, the PIM 116 is a patient communication system that acts as an intermediary between the medical sensing system 100 and data collection sensors.” [0019], [figs. 1-3 and assoc par]; PIM is an intermediary between the data collection sensors (i.e. intravascular device) and the processing system (i.e. medical sensing system) [figs. 1-3 and assoc par]), 
wherein the patient interface module includes: 
	an analog-to-digital converter (“the PIM 116 includes an analog to digital (A/D) converter and transmits digital data to the BUB 124” [0019]; an analog to digital converter may be comprised within the PIM and used to convert incoming medical sensor data) operable to:
		receive analog flow sensor data generated by the fluid flow sensor (“analog data stream” [0023]; the medical sensing device produces analog flow sensor data which is transmitted to the PIM [0019]-[0023], [0048]); and 
		perform an analog-to-digital conversion on the analog flow sensor data to produce digital flow sensor data such that the analog-to-digital conversion is performed in the PIM and not the intravascular device or the processing system (“the PIM 116 includes an analog to digital (A/D) converter and transmits digital data to the BUB 124” [0019]; PIM possesses an A/D converter which receives analog IVUS data and converts it into digital format); and 
	an interface subunit operable to output the digital flow sensor data to the processing system (“the PIM and the BUB together may be considered a patient communication system” [0019], [figs. 2-3 and assoc par]; the BUB (i.e. interface subunit) receives information from the PIM and then outputs to processing system [0016]-[0029]).  
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to incorporate a patient interface comprising analog to digital conversion and interface subunits as taught by the combination of embodiments disclosed by Huennekens, since it has been held that rearranging parts of an invention involves only routine skill in the art [see In re Japikse, 86 USPQ 70]. Additionally, data transmitted between a PIM and a processing unit may degrade as the distance between the two increases. Health care facilities may have many imaging and sensing modalities on hand during catheter procedures to increase the chance of successful treatment; however, each imaging modality traditionally requires its own special-purpose diagnostic equipment. Combining the embodiments of Huennekens results in a system providing dependable power to all components, network connectivity, and less substantial wiring infrastructure (Huennekens [0002]-[0004]).  

Regarding claim 12, Huennekens teaches the medical diagnostic system of claim 1, further teaching the fluid flow sensor is disposed at a distal end of the intravascular device (“a pressure sensor at the distal end of a guide wire or catheter is inserted into the patient's body” [0029], [figs. 1-3 and assoc par]; fluid flow sensors are disposed on the end of the catheter so that it may operate when inserted intravascularly [0003]), 
wherein the fluid flow sensor is operable to provide the analog flow sensor data to the patient interface module (“The PIM 116 further transmits data collected with the catheter to the BUB 124.” [0019]; “the incoming analog data stream” [0023]; the data received by the catheter interpreted as analog flow sensor data which is provided to the PIM [0019]-[0023]).  
	It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the embodiments disclosed by Huennekens resulting in the fluid flow sensor providing analog flow sensor data. Data transmitted between a PIM and a processing unit may degrade as the distance between the two increases. Health care facilities may have many imaging and sensing modalities on hand during catheter procedures to increase the chance of successful treatment; however, each imaging modality traditionally requires its own special-purpose diagnostic equipment (Huennekens [0002]-[0004]). Furthermore, this combination makes it possible to get time-stamped data without requiring medical sensing devices to act as a time protocol client. This is advantageous for legacy devices, third-party devices without network time protocol support, and devices that only transmit analog data (Huennekens [0048]).

Regarding claim 14, Huennekens teaches the medical diagnostic system of claim 1, further teaching the analog-to-digital converter [see claim 1 rejection] is further operable to: 
	receive analog sensor data generated by at least one other sensor (“the PIM 116, a PIM 200, and an angiography system 202 are connected to the BUB 124. In the current embodiment, the PIMs 116 and 200 and angiography system 202 are used for different medical sensing modalities” [0034], [fig. 3 and assoc par]; the BUB and PIM receive analog sensor data from multiple sensing modalities); and 
	perform an analog-to-digital conversion on an at least one other type of received analog sensor data from the at least one other sensor (“the above A/D conversion and packetizing/addressing/sending functionality of the BUB 124 may be instead embedded into a PIM, thereby negating the necessity of a BUB.” [0026], [figs. 2-3 and assoc par]; the PIM and BUB perform the A/D conversion of analog sensor data); and 
wherein the PIM further comprises:
	a signal separator operable to separate the analog flow sensor data from the at least one other type of received analog sensor data (“The communication module 140 in the BUB 124 is a high-speed communication port operable to transmit data between the diagnostic tools connected to the BUB 124 and the distributed medical sensing system 100.” [0026], [figs. 1-3 and assoc par]; the medical system may implement multiple diagnostic tools which are operably connected to the BUB, which can distinguish multiple PIM and angiography systems [figs. 1-3 and assoc par]).
	Huennekens discloses the claimed invention except for the arrangement of the PIM handling the signal separation, however the PIM and BUB may be comprised into one patient communication module [see claim 1 rejection]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate the analog signals using the patient interface module before a further communication module, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art [see In re Einstein, 8 USPQ 167].

Regarding claim 15, Huennekens teaches the medical diagnostic system of claim 14, further teaching the at least one other type of received analog sensor data is pressure sensor data (“a FFR procedure, in which a pressure sensor at the distal end of a guide wire or catheter is inserted into the patient's body” [0029]; catheter may comprise a pressure sensor to collect pressure data from the patient).

Regarding claim 16, Huennekens teaches the medical diagnostic system of claim 15, wherein the interface subunit is operable to output digital pressure sensor data to the processing system (“the PIM and the BUB together may be considered a patient communication system” [0019], [figs. 1-3 and assoc par]; BUB receives pressure data and outputs digital data to centralized computer [see claim 1 rejection]).  

Regarding claim 18, Huennekens teaches medical diagnostic system of claim 12, wherein the intravascular device further comprises at least one other sensor operable to provide an at least one other type of received analog sensor data to the PIM (“PIM 116 is a patient communication system that acts as an intermediary between the medical sensing system 100 and data collection sensors” [0019]; “a pressure sensor at the distal end of a guide wire or catheter” [0029]; catheter IVUS probe transmits analog data from multiple sensors (e.g., pressure, ultrasound diagnostic imaging, etc.).  


Claim(s) 2-4, 6, 7-8, 13, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens as applied to claim 1 above, and further in view of Randall et al (US8600299 B2, 2013-12-03; note citations reference related US2008/0110261 A1, 2008-05-15) (hereinafter “Randall”).

Regarding claim 2, Huennekens teaches the medical diagnostic system of claim 1, but Huennekens fails to explicitly teach analog flow sensor data includes flow velocity.
	However, in the same field of endeavor, Randall teaches a medical diagnostic system (“a diagnostic medical ultrasound system” [0033], [figs. 1-2 and assoc par]); wherein the analog flow sensor data includes a measurement of fluid flow velocity within a vessel (“SDP 320 may also perform spectral analysis via a discrete Fourier transform computation, or other means, to create an image representing a continuously updated flow velocity display (i.e., a time-varying spectrogram of the blood flow signal). The velocity data may be sent through image processor 328 for further processing and display” [0061], [figs. 1-2 and assoc par]; blood flow velocity (i.e. measurement of fluid flow velocity within a vessel) is a measurement of flow velocity from image data, by use of spectral doppler processor (SDP) receiving baseband data [0051]-[0061]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Huennekens wherein the analog flow sensor data includes a measurement of fluid flow velocity as taught by Randall. Combining the embodiments of Huennekens results in a system providing dependable power to all components, network connectivity, and less substantial wiring infrastructure (Huennekens [0002]-[0004]). Furthermore, higher frequency signals from blood flow may be conventionally presented as an audible signal. Such audio information may assist a treatment provider in discerning a nerve from a blood vessel and/or a vein from an artery (Randall [0061]).

Regarding claim 19, Huennekens teaches medical diagnostic system of claim 1, but Huennekens fails to teach quadrature sampling.
	However, in the same field of endeavor, Randall teaches performing an analog- to-digital conversion, the analog-to-digital converter is configured to sample the analog flow sensor data according to a quadrature sampling rate (“Analog to Digital (A/D) converter 218 may convert the analog image data received from probe 100 into digital data using any method … One embodiment may use quadrature sampling at A/D converter 218” [0046]; an A/D converter utilizes quadrature sampling [0119]-[0125] [see fig. 1 reproduced below]).

    PNG
    media_image1.png
    699
    1038
    media_image1.png
    Greyscale
 
The probe section comprising A/DCs 218, Digital Demod 222, and Digital/Control Arbiter 228 (boxed) to process analog flow sensor data (Randall fig. 1, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Huennekens to apply quadrature sampling as taught by Randall. Combining the embodiments of Huennekens results in a system providing dependable power to all components, network connectivity, and less substantial wiring infrastructure (Huennekens [0002]-[0004]). Moreover, quadrature sampling can provide optimum flexibility and minimal analog circuit complexity in ultrasound systems (Randall [0046]).

Regarding claim 3, Huennekens in view of Randall teach the medical diagnostic system of claim 19, but Huennekens fails to teach the quadrature sampling rate.
	However, in the same field of endeavor, Randall teaches wherein the quadrature sampling rate is equal to four times a nominal center frequency of an ultrasound transducer used to obtain the analog flow sensor data (“the characteristic center frequency of the particular transducer element” [0122]; “quadrature sampling may be conducted by sampling the data signal at 4 times Fc followed by decimation of the other pair of samples” [0307]; the center frequency Fc is the nominal center frequency of the transducer element collecting data [0119]-[0122], [0270], [0304]-[0317]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Huennekens to apply quadrature sampling as taught by Randall. Quadrature sampling can provide optimum flexibility and minimal analog circuit complexity in ultrasound systems (Randall [0046]).

Regarding claim 4, Huennekens in view of Randall teach the medical diagnostic system of claim 19, but Huennekens fails to teach quadrature sampling.
	However, in the same field of endeavor, Randall teaches the quadrature sampling rate is defined by an equation:	
    PNG
    media_image2.png
    23
    354
    media_image2.png
    Greyscale
 where N is an integer greater than or equal to zero (“quadrature sampling may be conducted by sampling the data signal at 4 times Fc” [0307]; in the interpretation wherein N is equal to zero, the quadrature sampling rate becomes 4 times the center frequency Fc [0270], [0304]-[0317]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Huennekens to apply quadrature sampling as taught by Randall. Quadrature sampling can provide optimum flexibility and minimal analog circuit complexity in ultrasound systems (Randall [0046]).

Regarding claim 6, Huennekens in view of Randall teach the medical diagnostic system of claim 4, but Huennekens fails to teach quadrature sampling.
	However, in the same field of endeavor, Randall teaches N is selected such that the quadrature sampling rate is at least a Nyquist rate of the analog sensor data (“Nyquist criterion prescribes that a desirable resolution may be attained by adequately sampling a received echo signal by at least twice its bandwidth. For example, with quadrature sampling using in-phase and quadrature components, each component may be sampled at a rate equal to or greater than the signal bandwidth” [0304]; the analog signals can be sampled so that N satisfies the Nyquist criterion (e.g. twice the signal bandwidth) [0304]-[0316]). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Huennekens to apply quadrature sampling as taught by Randall. Quadrature sampling can provide optimum flexibility and minimal analog circuit complexity in ultrasound systems (Randall [0046]).

Regarding claim 20, Huennekens teaches the medical diagnostic system of claim 1, but Huennekens fails to teach converting to baseband flow sensor data. 
	However, in the same field of endeavor, Randall teaches a signal processing resource operable to perform a baseband conversion on the digital flow sensor data to produce baseband flow sensor data (“Digital demodulator 222 …  complex demodulation by means of an analog or digital mixer or the like may also be used” [0046], [fig. 1 and assoc par]; “quadrature demodulate the received echo signals … With quadrature demodulation, resulting baseband analytic pair signals” [0120]; the digital demodulator is a device that performs quadrature demodulation on the digital flow sensor data to produce baseband signals [0119]-[0138]).	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Huennekens wherein the analog flow sensor data includes a measurement of fluid flow velocity as taught by Randall. Combining the embodiments of Huennekens results in a system providing dependable power to all components, network connectivity, and less substantial wiring infrastructure (Huennekens [0002]-[0004]). Additionally, data bandwidth from the probe may be minimized in order to operate within the certain requirements of wireless technology. Techniques that address this need include baseband sampling and matching the sample rate to the final display resolution (Randall [0181]).

Regarding claim 7, Huennekens in view of Randall teach the medical diagnostic system of claim 20, but Huennekens fails to teach converting to baseband flow sensor data.
	However, in the same field of endeavor, Randall teaches the signal processing resource includes a weighted accumulator operable to perform the baseband conversion on the digital flow sensor data (“Digital demodulator 222 may include any type of digital complex mixer, low-pass filter and re-sampler…” [0046], [fig. 1 and assoc par]; “factors may impact the system's point spread function, which may be fine-tuned by appropriate amplitude weighting of the signals from each element for a given point in space … embodiments may use linear interpolation on quadrature-sampled baseband data with the described phase adjustment technique” [0162]; digital demodulator comprises a MACC with amplitude weighing as part of digital complex mixer (i.e. weighted accumulator), the phase adjustment technique performed by weighted MACC is part of the baseband conversion of digital flow data [0158]-[0162]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the baseband conversion as taught by Randall. Data bandwidth from the probe may be minimized in order to operate within the certain requirements of wireless technology. Techniques that address this need include baseband sampling and matching the sample rate to the final display resolution (Randall [0181]).

 Regarding claim 8, Huennekens in view of Randall teach the medical diagnostic system of claim 7, wherein Randall further teaches the weighted accumulator is operable to perform: 
	in-phase signal mixing on the digital flow sensor data to produce an in-phase component (“using quadrature demodulation, each echo signal may be multiplied by an in-phase and a quadrature sine wave to get two baseband components” [0125], “the in-phase and quadrature signal components” [0160]; the MACC is implemented during demodulation and includes an in-phase component di(t) [0125]-[0131], [0158]-[0162] [see derivations from [0125]-[0126] reproduced below]); 
	quadrature signal mixing on the digital flow sensor data to produce a quadrature component (“using quadrature demodulation, each echo signal may be multiplied by an in-phase and a quadrature sine wave to get two baseband components” [0125]; “the in-phase and quadrature signal components” [0160]; the MACC is implemented during demodulation and includes a quadrature component dq(t) [0125]-[0131], [0158]-[0162] [see derivations from [0125]-[0126] reproduced below]); and 

    PNG
    media_image3.png
    296
    392
    media_image3.png
    Greyscale

The equations used during signal mixing to derive in-phase (above) and quadrature (below) components (Randall [0125]-[0126], annotated)
	interpolation and low-pass filtering on the in-phase component and the quadrature component (“Digital demodulator 222 may include any type of digital complex mixer, low-pass filter and re-sampler after each A/D converter channel” [0046]; “each complex multiplication may require four multiply-accumulate (MACC) operations. Therefore, linear interpolation between samples with phase adjustment may require as many as 8 MACC operations per transmit/receive transducer element pair” [0162]; any type of low-pass filter incorporated by the digital demodulator interpreted as low-pass filtering as part of MACC operation [0305]-[0310]).

Regarding claim 13, Huennekens in view of Randall teach the medical diagnostic system of claim 7, but Huennekens fails to teach converting to baseband flow sensor data.
	However, in the same field of endeavor, Randall teaches a processing system is operable to obtain a measurement of fluid flow volume based on the baseband flow sensor data and to display the measurement of fluid flow volume on a user display (“flow estimator 326 uses, for example, Doppler or cross-correlation methods to determine one or more flow characteristics from the received image (e.g., ultrasound echo) data” [0060]; “Spectral Doppler processor (SDP) 320 may receive focused baseband data from pixelformer 322 … create an image representing a continuously updated flow velocity display (i.e., a time-varying spectrogram of the blood flow signal). The velocity data may be sent through image processor 328 for further processing and display” [0061], [fig. 2 and assoc par]; main unit and image processor (i.e. processing system) implementing flow estimator and SDP operates on baseband data and result is used by image processor to generate flow velocity on a display [0059]-[0066] [see fig. 2 reproduced below]).

    PNG
    media_image4.png
    693
    555
    media_image4.png
    Greyscale

Main unit 130 comprising Spectral Doppler Processor 320 and Flow Estimator 326 to produce flow velocity for display (Randall fig. 2)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the baseband conversion as taught by Randall. Data bandwidth from the probe may be minimized in order to operate within the certain requirements of wireless technology. Techniques that address this need include baseband sampling and matching the sample rate to the final display resolution (Randall [0181]).

Regarding claim 17, Huennekens teaches the medical diagnostic system of claim 14, further teaching filtering using the signal separator (“PIMs in system 100 may communicate directly with the system 100 without the use of BUBs, in which case, and compression and/or filtering of medical data may take place in the PIMs themselves rather than in the BUBs.” [0025]; PIMS and BUBs may be used to filter incoming medical data [see claim 14 rejection]),
	but Huennekens fails to teach different characteristic frequencies and a number of filters.
	However, in the same field of endeavor, Randall teaches analog flow sensor data and the at least one other type of received analog sensor data have different characteristic frequencies (“echo waves may have any type of characteristic frequency Fc, that may be modulated with an envelope that may be modeled as Gaussian and/or other windowing function” [0079]; “The temperature of the probe may be determined by thermal sensors located proximate to a transducer in the probe” [0183]; thermal sensors and transducers in the probe generate data, and system can process multiple types of characteristic frequencies), and 
wherein the signal separator includes a number of low-pass, high- pass, and/or band-pass filters configured to separate the analog flow sensor data from the at least one other type of received analog sensor data (“Preamplifier 206 may be followed by bandpass filter 214 that may operate to reduce the noise bandwidth prior to analog-to-digital (A/D) conversion.” [0039]; “Digital demodulator 222 may include any type of digital complex mixer, low-pass filter and re-sampler after each A/D converter channel, ... The low-pass filter may reduce the signal bandwidth after mixing and before re-sampling when a lower sampling rate is desired” [0046]; a plurality of filters (e.g. bandpass, low-pass) are applied to the data by the system to reduce signal bandwidth).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Huennekens with the filtering and characteristic frequencies as taught by Randall. Combining the embodiments of Huennekens results in a system providing dependable power to all components, network connectivity, and less substantial wiring infrastructure (Huennekens [0002]-[0004]). Filtering can yield significant improvements in signal to noise ratio and contrast resolution of the ultrasound images and reduced variance of flow images while maintaining a suitable final temporal resolution displayed for clinical diagnosis. As a result, the required number of receiver channels is reduced, thereby reducing power consumption of the ultrasound probe (Randall [0066]).


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huennekens in view of Randall as applied to claim 4 above, and further in view of of Moehring (US2005/0251041 A1, 2005-11-10) (hereinafter “Moehring”).

Regarding claim 5, Huennekens in view of Randall teach the medical diagnostic system of claim 4, wherein Randall further teaches the fluid flow sensor comprises an ultrasound transducer (“Catheter-based ultrasound transducer probes may be used for intra-luminal and intra-cardiac ultrasonic imaging” [0238], [figs. 1-2 and assoc par]), 
	and a carrier frequency (“echo signals received by the receive transducer elements may be characterized by a carrier frequency Fc (with an angular frequency of Wc=2πFc)” [0120]),
	but the combination of references above fails to explicitly teach a carrier frequency is chosen to be equal to the nominal center frequency of an ultrasound transducer used to obtain the analog flow sensor data.
	However, in the same field of endeavor, Moehring teaches a Doppler ultrasound signal processing system for processing reflected ultrasound signals ([abst], [clm 1]),
	further teaching a carrier frequency is chosen to be equal to the nominal center frequency of ultrasound transducer (“bandpass filtering the ultrasound signals detected by the ultrasound transducer at a center frequency equal to respective carrier frequency” [clm 27]; analog ultrasound signals are at a carrier frequency equal to nominal center frequency of the detecting transducer [0031]-[0034], [0056]-[0057]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the combination of references above with the carrier frequency taught by Moehring. Quadrature sampling can provide optimum flexibility and minimal analog circuit complexity in ultrasound systems (Randall [0046]). Using a similar system can potentially allow concurrent acquisition of reflected ultrasound signals at different carrier frequencies, as well as enable processing of the detected ultrasound signals at the different center frequencies to provide Doppler shift data (Moehring [0030]).
  

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huennekens in view of Randall as applied to claim 7 above, and further in view of Rust et al (US6666824B2, 2003-12-23; note citations reference related US2003/0187354 A1, 2003-10-02) (hereinafter “Rust”).

Regarding claim 9, Huennekens in view of Randall teach the medical diagnostic system of claim 7, wherein Randall further teaches the weighted accumulator includes an in-phase weighted accumulation and a quadrature accumulation (“using quadrature demodulation, each echo signal may be multiplied by an in-phase and a quadrature sine wave to get two baseband components” [0125]; “the terms di(t) and dq(t) are the in-phase and quadrature signal components at time (t) as defined previously” [0160]; demodulation implements a weighted MACC and in-phase and quadrature components [0123]-[0127], [0157]-[0162] [see claim 7, 8 rejections]),
	but the combination of references above fails to explicitly teach an in-phase weighted accumulator and a quadrature accumulator.
	However, in the same field of endeavor, Rust teaches an ultrasonic diagnostic imaging system which processes echo information signals [abst];
	further teaching the weighted accumulator includes an in-phase weighted accumulator and a quadrature accumulator (“Each QBP comprises two separate filters, one producing in-phase samples (I) and the other producing quadrature samples (Q), with each filter being formed by a plurality of multiplier-accumulators (MACs) implementing an FIR filter”, “MACs receive the echo samples at different phases and likewise accumulate weighted echo samples” [0046]; each QBP (i.e. weighted accumulator) has specific multiplier-accumulators (MACs) and weight coefficients for the in-phase and quadrature signal components [0046] [see fig. 8 reproduced below]).

    PNG
    media_image5.png
    823
    1443
    media_image5.png
    Greyscale

The QBP1 and QBP2 (boxed) are accumulators for in-phase and quadrature components (Rust fig. 8, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the combination of references above with an in-phase weighted accumulator and a quadrature accumulator as taught by Rust. Noise is one of the most persistent problems when dealing with signal processing for ultrasound systems (Rust [0007]). Quadrature sampling can provide optimum flexibility and minimal analog circuit complexity in ultrasound systems (Randall [0046]). Accordingly, this system arrangement may improve the clarity of images generated by ultrasonic imaging techniques by maximizing the available dynamic range applied in processing the signals (Rust [0021]).
  

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens in view of Randall as applied to claim 7 above, and further in view of Sokulin et al (US2012/0010508 A1, 2012-01-12) (hereinafter “Sokulin”).

Regarding claim 10, Huennekens in view of Randall teach the medical diagnostic system of claim 7, wherein Randall further teaches the analog flow sensor data is obtained using a nominal center frequency of an ultrasound transducer (“carrier frequency Fc (with an angular frequency of Wc=2πFc)” [0120], “Wc is the characteristic center frequency of the particular transducer element” [0122]; “Bandpass sampling techniques may produce a quadrature baseband signal from each receiver channel that is ideally sampled at a rate adequate to capture the information content provided by the transducer bandwidth” [0304]; Fc is based on the nominal center frequency of an ultrasound transducer, and the sampling rate depends on Fc (i.e. obtaining analog flow sensor data) [0304]-[0309] [see claim 3 rejection]),
and wherein the weighted accumulator includes first and second sets of coefficients (“coefficients a and b may include amplitude weighting to correct for signal path attenuation and element factor and/or to achieve a desired array apodization.” [0162]; coefficient a and coefficient b are the weighted accumulator coefficient sets implemented during MACC operations [0158]-[0162]); and
	low-pass filter the in-phase component and the quadrature component (“a complex mixer followed by a low-pass filter on the I and Q components” [0305]; the I and Q components refer to the in-phase and quadrature components, respectively [0304]-[0309]).
	but the combination of references above fails to explicitly teach mixing the digital flow sensor data with a signal cos(2πfCt) to obtain an in-phase component and a signal sin(2πfCt) to obtain a quadrature component. Applicant should be aware that Randall does teach the use of similar terms in the derivation of the in-phase and quadrature components ([see derivations from [0125]-[0126] reproduced below])

    PNG
    media_image3.png
    296
    392
    media_image3.png
    Greyscale

Wc = 2πFc, and is substituted to derive quadrature and in-phase components (boxed) (Randall [0125]-[0126], annotated)
	However, in the same field of endeavor, Sokulin teaches an ultrasound system comprising an ultrasound probe for acquiring ultrasound data [clm 22],   
	further teaching mixing digital flow sensor data with a signal cos(2πfct), where fc is equal to the nominal center frequency in order to obtain an in-phase component (“digital demodulation of the signals is accomplished by multiplying the signal by a cosine factor to create an in-phase (I) component … the signal may be multiplied by cos(ωdt) and sin(ωdt), where ωd=2πFd, and Fd is the demodulation frequency” [0036]-[0038]); and
	mixing digital flow sensor data with a signal sin(2πfct), where fC is equal to the nominal center frequency in order to obtain a quadrature component (“digital demodulation of the signals is accomplished by multiplying the signal by a cosine factor to create an in-phase (I) component and by a sine factor to create a quadrature (Q) component for the IQ signal. The factors may be based on the demodulation frequency for the relevant signal bandwidth. For example, the signal may be multiplied by cos(ωdt) and sin(ωdt), where ωd=2πFd, and Fd is the demodulation frequency” [0036]; the demodulation frequency may be selected to be equal to the nominal center frequency [0036]-[0038]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above by mixing the digital flow sensor data as taught by Sokulin. In ultrasound systems with software implemented beamformers a large amount of data is communicated from the front end to the back end (and can increase depending on the type of scanning being performed); accordingly, this may require components that can add size and cost to the ultrasound system (Sokulin [0005]). These modifications further enable the ultrasound system to process ultrasound information (e.g., RF signal data or IQ data pairs) and prepare ultrasound information for display with improved image quality and resolution (Sokulin [0061]).
		
Regarding claim 11, Huennekens and Randall in view of Sokulin teach the medical diagnostic system of claim 10, wherein Randall further teaches the first and second sets of coefficients are selected to perform at least one of: a sample-and-hold process or clutter filtering (“some embodiments may implement just a part of the overall clutter filter in the probe to provide most of the attenuation required to reduce the signal dynamic range, while performing any remaining filtering in the main unit” [0331]).


Response to Arguments
	Applicant’s arguments, see p. 8-12, filed 9/9/2022, with respect to the rejections of claims 1-4 and 6-8 under 35 U.S.C. 102(a) and claims 5-6 and 9-14 under 35 U.S.C. 103 have been fully considered. Regarding the rejections under 35 U.S.C. 102(a), Examiner agrees with Applicant and the prior rejections under 35 U.S.C. 102(a) have been withdrawn. Accordingly, the 35 U.S.C. 102(a) rejections to depending claims 2-4 and 6-8, as well as 35 U.S.C. 103 rejections to depending claims 5-6 and 9-14, are withdrawn as moot in view of dependency. Upon further consideration, new grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims.
	Regarding the claim rejections under 35 U.S.C. 102(a)(2), applicant argued the following: 
	The PTO provides in MPEP § 2131 that "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).... "The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). (emphasis added) 
	Therefore, to sustain the rejection, Randall must disclose each and every element in as complete detail as recited in these claims. 
	With regard to amended independent claim 1, Randall does not disclose or suggest "A medical diagnostic system comprising: a patient interface module (PIM) configured for communication with a processing system and an intravascular device including a flow sensor, wherein the patient interface module is distinct from the intravascular device and the 9 
processing system such that the patient interface module is communicatively interposed between the intravascular device and the processing system, wherein the patient interface module includes: an analog-to-digital converter operable to: receive analog flow sensor data generated by the flow sensor; and perform an analog-to-digital conversion on the analog flow sensor data to produce digital flow sensor data such that the analog-to-digital conversion is performed in the PIM and not the intravascular device or the processing system; and an interface subunit operable to output the digital flow sensor data to the processing system," (emphasis added). 
	In that regard, Randall does not disclose or suggest "the patient interface module is distinct from the intravascular device and the processing system such that the patient interface module is communicatively interposed between the intravascular device and the processing system," and "an analog-to-digital converter operable to: receive analog flow sensor data generated by the flow sensor; and perform an analog-to-digital conversion on the analog flow sensor data to produce digital flow sensor data such that the analog-to-digital conversion is performed in the PIM and not the intravascular device or the processing system," as recited (emphasis added). For at least these reasons, Randall does not disclose or suggest each and every feature of amended independent claim 1. Accordingly, aprimafacie case of anticipation has not been established with respect to claim 1. Applicant therefore respectfully requests that the § 102 rejection of claim 1 be withdrawn. 

Examiner agrees with Applicant’s interpretation of the teachings of Randall in light of the amended claim 1. The previous 35 U.S.C. 102(a) rejection is withdrawn and replaced with the 35 U.S.C. 103 rejection in view of Huennekens [see claim 1 rejection]. Huennekens discloses a patient isolation module (PIM) which outputs data collected with an IVUS catheter and performs analog-to-digital conversion of analog flow data (Huennekens [0019]).
 	Regarding the claim rejections under 35 U.S.C. 103, applicant argued the following:
	Randall and Moehring 
Claim 5 stands rejected under 35 U.S.C. § 103 as allegedly unpatentable over Randall in view of U.S. Publication No. 2005/0251041 to Moehring ("Moehring"). As described below, claim 5 is patentable over Randall and Moehring. 
 
 
 
 
 
	With respect to 35 U.S.C. § 103, the PTO provides in MPEP § 2142: 
The examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. If the examiner does not produce aprimafacie case, the applicant is under no obligation to submit secondary evidence to show nonobviousness. 
	In the present application, aprimafacie case of obviousness cannot be factually supported for at least the following reasons. 35 U.S.C. § 103 provides, in part, that: 
"A patent may not be obtained... if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art..." (emphasis added) 
	Thus, when evaluating a claim for determining obviousness, all limitations of the claim must be evaluated. Further, MPEP § 2143.03 states that "[a]ll words in a claim must be considered in judging the patentability of that claim against the prior art." Quoting In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970). 
	Claim 5 depends from and adds additional features to independent claim 1. As described above, Randall does not disclose or suggest all of the recited features of independent claim 1, and therefore claim 5 as well. This deficiency is not affected by Moehring. Thus, Randall and Moehring, even when combined, do not disclose or suggest all of the recited features of independent claim 1, and therefore claim 5 as well. Accordingly, aprimafacie case of obviousness has not been established with respect to claim 5. Applicant requests that the § 103 rejection of claim 5 be withdrawn. 
	Randall and Rust
Claims 9 and 12 stand rejected under 35 U.S.C. § 103 as allegedly unpatentable over Randall in view of U.S. Publication No. 2003/0187354 to Rust et al. ("Rust"). Claims 9 and 12 depend from and add additional features to amended independent claim 1. As established above, Randall does not disclose or suggest all of the features of claim 1. Rust does not affect this deficiency. Thus, Randall and Rust, even when combined, do not disclose or suggest all of the recited features of independent claim 1, and therefore claims 9 and 12 as well. Accordingly, a prima facie case of obviousness has not been established with respect to claims 9 and 12. Thus, Applicant requests that the § 103 rejection of claims 9 and 12 be withdrawn.
	Randall and Sokulin 
Claims 10 and 11 stand rejected under 35 U.S.C. § 103 as allegedly unpatentable over Randall in view of U.S. Publication No. 2012/0010508 to Sokulin et al. ("Sokulin"). Claims 10- 11 depend from and add additional features to amended independent claim 1. As established above, Randall does not disclose or suggest all of the features of claim 1. Sokulin does not affect this deficiency. Thus, Randall and Sokulin, even when combined, do not disclose or suggest all of the recited features of independent claim 1, and therefore claims 10-11 as well. Accordingly, aprimafacie case of obviousness has not been established with respect to claims 10-11. Thus, Applicant requests that the § 103 rejection of claims 10-11 be withdrawn.

Applicant has argued that the depending claims do not establish a prima facie case of obviousness, due to dependency upon features in claim 1 that are not taught by Randall. As shown above, Huennekens is argued as indeed teaching the limitations recited in claim 1 in the new rejection [see claim 1 rejection]. Accordingly, the rejections to dependent claims 2-20 are modified to address applicant’s amendments and the new rejections to independent claims. Examiner respectfully notes that there are no further arguments presented; hence, the further rejections of claims 2-20 under 35 U.S.C. §103 are sustained.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/           Examiner, Art Unit 3793                                                                                                                                                                                             
/CHRISTOPHER KOHARSKI/           Supervisory Patent Examiner, Art Unit 3793